Citation Nr: 0323599	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  95-13 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  He died on December [redacted]
, 1991, and the appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
February 1993 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, denying entitlement 
of the appellant to a permanent and total disability rating 
for pension purposes, for purposes of accrued benefits.  Such 
issue was previously before the Board in January 1998, when 
it was remanded to the RO for a hearing before the Board, 
sitting in Cleveland, Ohio, but the appellant thereafter 
withdrew her request for a travel board hearing in lieu of a 
hearing before the Board in Washington, DC. Such a proceeding 
is noted to have occurred in March 1999.  In July 1999, the 
Board again remanded this matter to the RO for additional 
development.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  This liberalizing 
law is applicable to this appeal.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Unfortunately, in this case, the appellant had not been 
apprised of the newly enhanced notice and duty to assist 
provisions required by sections 3 and 4 of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 5103, 
and 5103A (West 2002), and implemented by 38 C.F.R. § 3.159 
(2002)).  Hence, on remand, the RO must send the appellant 
correspondence specifically addressing the VCAA notice and 
duty to assist provisions as they pertain to the claim on 
appeal for entitlement to a permanent and total disability 
rating for pension purposes, for purposes of accrued 
benefits, to include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the submission of additional evidence, 
attention is directed to opinions from the VA's General 
Counsel which are relevant to this appeal and binding on the 
Board.  These opinions hold that information contained on a 
VA Form 21-0516-1, Improved Pension Eligibility verification 
Report (EVR), submitted after a beneficiary's death may not 
be considered "evidence in the file at date of death" for 
purposes of accrued pension benefits under 38 U.S.C.A. 
§ 1521(a), although such an award may be based on logical 
inferences from information in the file on the date of death.  
VAOPGCPREC 6-93 (O.G.P. Prec. 6-93).  Where a veteran had in 
the past supplied evidence of unreimbursed medical expenses 
which, due to the static or ongoing nature of the veteran's 
medical condition, could be expected to be incurred in a like 
manner in succeeding years in amounts which, based on past 
experience, were capable of estimation with a reasonable 
degree of accuracy, such evidence may form the basis of a 
determination that evidence in the file at the date of death 
permitted prospective estimation of medical expenses.  
VAOPGPREC 12-94 (O.G.C. Prec. 12-94).

While the Board regrets that a remand of this matter will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, this matter is hereby REMANDED 
to the RO for the following actions:

1.  The RO should furnish to the appellant 
a letter notifying her of the VCAA, and 
the duties to notify and assist imposed 
thereby, specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim for entitlement to a permanent 
and total disability rating for pension 
purposes, for purposes of accrued 
benefits, and specific notice as to the 
type of evidence necessary to substantiate 
this claim.  

Also, to ensure that the duty to notify 
the appellant what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
and, if necessary, authorization to enable 
it to obtain outstanding pertinent 
records, and assurance that the RO will 
attempt to obtain the evidence if 
sufficient information and/or evidence is 
provided.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in her possession, and 
explain the type of evidence that is her 
ultimate responsibility to submit.

2.  After receiving a response, the RO 
should assist the appellant in obtaining 
any identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for 
entitlement to a permanent and total 
disability rating for pension purposes, 
for purposes of accrued benefits, in 
light of all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the RO must issue to the 
appellant and her representative an 
appropriate supplemental statement of the 
case (to include full reasons and bases 
for the RO's determinations) and afford 
her the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BRIAN J. MILMOE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




